Reich & Tang Our Flexibility: Your Advantage 1411 Broadway, 28th Floor New York, NY10018-3450 T 212-830-5200 T 800-676-6779 www.reichandtang.com August 29, 2012 Ms. Christina DiAngelo Mr. Kieran Brown Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Daily Income Fund (the “Trust”) Pre-Effective Amendment No. 1 to the Registration Statement on Form N-14 (the “Registration Statement”) File No. 333-182316 Dear Ms. DiAngelo and Mr. Brown: Pursuant to Rule 461 under the Securities Act of 1933, the Trust, on behalf of its series, U.S. Government Portfolio, and its undersigned distributor, hereby request acceleration of the effective date of the Registration Statement to September 4, 2012. All brokers will receive copies of the final prospectus and will have an opportunity to review it before offering the securities to their clients. Very truly yours, Daily Income Fund on behalf of U.S. Government Portfolio By: /s/ Christine Manna Name:Christine Manna Title:Secretary and Reich & Tang Distributors, Inc. By: /s/ Joseph Jerkovich Name: Joseph Jerkovich Title:Chief Financial Officer and Vice President
